Citation Nr: 1027864	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  03-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for carcinoma in situ of 
the exocervix.  

2.  Entitlement to service connection for a gynecological 
disorder other than carcinoma in situ of the exocervix.  

(The issue of entitlement to reimbursement of unauthorized 
medical expenses is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 1988 to 
April 1996 with multiple periods of inactive duty for training 
(INADT) and active duty for training (ADT), to specifically 
include active duty from July 1990 to October 1990 and from 
January 1992 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in which the RO denied service 
connection for carcinoma in situ of the exocervix.  

In July 2004, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In December 2004 and April 2006, the Board remanded the claim for 
service connection for carcinoma in situ of the exocervix for 
further development.  Thereafter, in July 2008, the Board sought 
an independent medical opinion (IME) regarding the claim for 
service connection for carcinoma in situ of the exocervix.  

In February 2009 the Board denied the Veteran's claim for service 
connection for carcinoma in situ of the exocervix.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2010 Joint Motion to Vacate 
and Remand, the Secretary of Veterans Affairs (VA) and the 
Veteran, through her representative, moved that the February 2009 
decision be vacated and remanded.  The Court granted the motion 
by Order in March 2010.

In the Joint Motion, the parties found that the Board did not 
provide adequate reasons and bases as to why it did not consider 
whether pelvic inflammatory disease (PID) is related to service, 
noting that the record showed that the Veteran had been diagnosed 
with PID since 1992 and that service department records revealed 
that she acquired PID in service.  The Joint Motion included 
citation to Clemons v. Shinseki.  See Joint Motion, at p. 2.  In 
that case, the Court held that claims for service connection are 
properly viewed as claims for service connection for a disability 
manifested by claimed symptomatology.  See Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009). 

In light of the evidence of record, and the Joint Motion, the 
Board finds that the Veteran's claim for service connection for 
carcinoma in situ of the exocervix included a claim for service 
connection for PID.  Accordingly, the Board has recharacterized 
the matters on appeal as reflected on the title page.  As will be 
discussed in the remand below, further development is required 
regarding the claim for service connection for a gynecological 
disorder other than carcinoma in situ of the exocervix.  The 
Board, however, can find no reason why it should not adjudicate 
the narrow issue of service connection for carcinoma in situ of 
the exocervix, which has been fully developed, and will do so in 
the decision that follows, with the assurance that the broader 
issue of service connection for a gynecological disorder other 
than carcinoma in situ of the exocervix will be fully developed 
and adjudicated upon remand.  To not adjudicate the claim for 
service connection for carcinoma in situ of the exocervix at this 
time would require that it be remanded to the agency of original 
jurisdiction (AOJ), an exercise that would serve no useful 
purpose because that issue is already fully developed.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

The Board notes that the claim for service connection for 
carcinoma in situ of the exocervix was most recently addressed in 
a June 2007 supplemental statement of the case (SSOC).  
Additional VA and private treatment records have been associated 
with the claims file subsequent to issuance of that SSOC.  This 
evidence was not accompanied by a waiver of review by the AOJ.  
See 38 C.F.R. § 20.1304 (2009).  However, this evidence is 
negative for complaints regarding or treatment for carcinoma in 
situ of the exocervix and, as such, is not pertinent to the claim 
herein decided.  Thus, while the Veteran has not waived RO 
consideration of the evidence received since issuance of the 
SSOC, a remand for such consideration is unnecessary.  See 38 
C.F.R. § 20.1304.

The issue of entitlement to service connection for a 
gynecological disorder other than carcinoma in situ of the 
exocervix is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Competent and persuasive evidence of record does not 
demonstrate that carcinoma in situ of the exocervix was 
manifested during active service, was manifested within the first 
post-service year, or was developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Carcinoma in situ of the exocervix was not incurred in or 
aggravated by during active military service, nor may in-service 
incurrence of a malignant tumor be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled.  
In this case, the Veteran's claim for service connection for 
carcinoma in situ of the exocervix was received in January 2002.  
Thereafter, she was notified of the general provisions of the 
VCAA by the RO and the AMC in correspondence dated in March 2002, 
February 2005, and July 2006. These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist the 
Veteran in completing her claim, identified the Veteran's duties 
in obtaining information and evidence to substantiate her claim, 
and provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and an SSOC was issued in June 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in July 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claim during 
the course of this appeal.  Her service treatment records, 
service personnel records, and all relevant VA and private 
treatment records pertaining to her claim have been obtained and 
associated with her claims file.  The Veteran has also been 
provided with a VA medical examination as well as an independent 
medical opinion to assess the nature and etiology of her claimed 
carcinoma in situ of the exocervix.  

The Board has considered the fact that the record reflects that 
the Veteran is in receipt of Social Security disability benefits.  
The Social Security Administration (SSA) decision is not of 
record; however, a January 2007 VA examination report reflects 
that the Veteran was awarded SSA benefits for PTSD.  There is no 
indication that the Veteran is in receipt of SSA benefits for 
carcinoma in situ of the exocervix.  There has been no argument 
that the SSA records are pertinent to the claim being adjudicated 
in this decision as to require that additional adjudication 
resources be expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Similarly, the record reflects that the Veteran is in receipt of 
state disability benefits for PTSD and has received therapy at 
the Vet Center.  While neither the state disability retirement 
benefit records, nor Vet Center counseling records have been 
associated with the claims file, the record reflects that such 
records pertain to service-connected PTSD, as opposed to 
carcinoma in situ of the exocervix.  Therefore, these records are 
not pertinent to the claim herein decided, and a remand to obtain 
these records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the Veteran, 
and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

The Board acknowledges that the claim for service connection for 
a gynecological disorder other than carcinoma in situ of the 
exocervix is being remanded, in part, to attempt to obtain the 
report of a private laparoscopy performed in April 2003.  There 
is no indication that this report includes a finding of carcinoma 
in situ of the exocervix; rather, the Veteran's private physician 
stated that this laparoscopy revealed residual adhesive disease 
in the pelvis.  Based on the foregoing, the Board finds that this 
report is not pertinent to the claim herein decided, and a remand 
to obtain this record would impose unnecessary additional burdens 
on adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, also unnecessary.  See Soyini, 1 Vet. App. 
at 546.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be established for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and a 
malignant tumor, although not otherwise established as incurred 
in or aggravated by service, is manifested to a compensable 
degree within one year following the requisite service.  See 38 
C.F.R. §§ 3.307, 3.309.

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of ADT during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of INADT 
during which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty. 38 C.F.R. § 3.6

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT or from injury incurred or aggravated while 
performing INADT. See 38 U.S.C.A. §§ 101(24), 106, 1110.

Factual Background

Service treatment records are negative for treatment for 
carcinoma in situ of the cervix or cervical cancer.  A physical 
examination performed on entrance to active duty in July 1990 
noted that a June 1990 vaginal pelvic examination was normal.  In 
association with the physical examination, the Veteran also 
provided a Report of Medical History in July 1990, in which she 
indicated that she had been previously treated for irregular 
periods and had experienced a change in her menstrual cycle.  No 
further explanation was provided.  The record reveals that the 
Veteran was hospitalized and treated for PID in May 1992.  A 
physical examination performed while on active duty in November 
1992 included a vaginal pelvic examination which was normal.  

The record reflects that the Veteran received gynecological care 
from private physicians during her period of active duty service.  
These records reflect that in July 1992, she was diagnosed by 
D.B., M.D., with anemia, etiology uncertain, during a breast and 
pelvic examination.  Additional private treatment records show 
that she received gynecological care from M.A.C., M.D. from 1992 
to 1997, to include during her period of active duty service.  A 
July 1992 Pap smear was class II; atypical, without evidence of 
malignancy or squamous atypia; possibly dysplastic, of 
indeterminate significance.  A December 1992 treatment record 
noted that the Veteran was hospitalized in May 1992 for 
dehydration and had a diagnosis of PID.  A repeat Pap smear in 
December 1992 was abnormal, class III.  A December 1992 pathology 
report noted that a cervical biopsy showed slight to moderate 
nonkeratinizing dysplasia with condylomatous atypia.  A December 
1992 colposcopy examination showed mild dysplasia and possible 
HPV.  A December 1992 pelvic ultrasound was normal. 

A May 1993 Pap smear performed at Raleigh Pathology showed a high 
grade squamous intraepithelial lesion; moderate to severe 
dysplasia; and cellular changes associated with human papilloma 
virus (HPV).  A May 1993 pathology report from the cervical 
biopsy identified condylomatous atypia and severe dysplasia (CIN 
3).  Endocervical currettings revealed endocervical columnar 
epithelium negative for dysplasia and condyloma.  

A Wake Medical Center June 1993 operative report reflects that 
the Veteran underwent laser vaporization of the exocervix.  The 
pre-operative and post-operative diagnoses were carcinoma in situ 
of the cervix.

An October 1993 Pap smear showed benign cellular changes, without 
atypical or malignant cells; Class I.  A February 1994 operative 
report from Wake Medical Center reflects that the Veteran 
underwent a diagnostic laparoscopy to determine the origin of her 
chronic pelvic pain, status post laser vaporization (ablation) of 
the cervix.  The test showed normal fallopian tubes, ovaries and 
uterus and the postoperative diagnosis was normal pelvis.  Pap 
smears dated in February 1994, May 1994, September 1994, January 
1995, and June 1995 showed only benign cellular changes, without 
atypical or malignant cells present; Class I.  

A clinical record dated in October 1995 from F.C.H., M.D., shows 
that after complaints of left pelvic pain, the appellant was 
diagnosed with a left ovarian cyst.  An October 1995 
transabdominal and endovaginal pelvic ultrasound examination 
demonstrated a small right ovarian follicle. An April 1996 Pap 
smear revealed squamous cellular changes, associated with a 
benign reactive/reparative process; Class I.  

Emergency room records dated in June 1996 from Rex Healthcare 
noted a medical history of left ovarian cyst and noted complaints 
of left lower quadrant pain.  The diagnosis was ruptured ovarian 
cyst.

A February 1997 Pap smear was within normal limits, with no 
atypical or malignant cells present; Class I.  During an August 
1997 VA psychiatric examination, the Veteran complained of pelvic 
pain attacks one or two times a month.

During VA treatment in December 2001, the Veteran indicated that 
she had a private October 2001 Pap smear and routine 
gynecological examination with normal findings.  A January 2002 
report from Wake Radiology reflects that transabdominal and 
endovaginal pelvic ultrasound examination revealed normal pelvic 
findings.

Private treatment records dated from September to November 2002 
from Cary Obstetrics and Gynecology reflect complaints of left 
lower quadrant pain and chronic pelvic pain.  An October 2002 
cytopathology report revealed findings negative for 
intraepithelial lesion or malignancy.  The Veteran underwent 
laparoscopy and bilateral tubal ligation in November 2002 at 
Western Wake Medical Center.  The procedure revealed normal 
uterus, tubes, and ovaries bilaterally.  She did have an adhesion 
of the omentum to the anterior peritoneum from the prior 
laparoscopic surgery.  No other abnormalities were noted.  

In a May 2003 letter, G.K.S., M.D., of Cary Obstetrics and 
Gynecology noted that the Veteran had a long history of 
significant pelvic pain.  The physician detailed that his letter 
was to clarify the relationship of some of the Veteran's 
recurrent problems to her prior in-service diagnosis of PID.  It 
was noted that PID has long been known to be closely associated 
to abnormal Pap smears through the mechanism of the human 
papilloma virus and to cause significant pelvic adhesions which 
can result in pelvic pain for prolonged periods of time.  The 
physician indicated that the Veteran had had a persistent, 
significant chronic pelvic pain over the last several years while 
being followed at his practice.  He added that a laparoscopy 
performed over the last month revealed some residual adhesive 
disease in the pelvis, the etiology of which may in fact be from 
PID. 

During her July 2004 hearing, the Veteran complained of 
breakthrough bleeding, abnormal menstrual disturbances, back 
pain, leg pain, cramping, pelvic pain, vomiting, diarrhea, and 
PTSD.  She also submitted medical treatise information concerning 
risk factors, symptoms, and treatment options of cervical cancer 
as well as PID and HPV.

In a written opinion dated in August 2004, C. N. B., M.D., a 
neuro-radiologist, indicated that he had reviewed the appellant's 
service medical records, post-service medical records, imaging 
reports, other medical opinions, medical literature; and also 
conducted a patient interview.  He opined that the appellant's 
lower abdominal symptoms of bloating, pain, irregular 
bleeding/periods/infections and diarrhea/constipation which had 
all been occurring since 1992 were all likely due to her service-
acquired PID or its sequela and/or secondary to her 1994 
laparoscopy.  He further wrote that without a current cervical 
evaluation her [the appellant's] biopsy-proven "...mild to 
moderate dysplasia with condylomatous atypia...HPV... carcinoma in 
situ..." could be contributing to her current symptomatology.  

Dr. C.N.B. stated that his opinion was based upon these specific 
reasons: 1) the Veteran has PID; 2) PID is well known to cause 
pelvic pain and complications with adjacent organs and many of 
the appellant's symptoms correspond to complications of this 
disease; 3) she had a laparoscope in 1994, which is well known to 
cause pelvic inflammation and scarring and bowel and/or bladder 
complaints; 4) the literature supports associations between PID 
and other pelvic complications; and 5) the medical record does 
not include other diagnoses to account for her symptoms.

During VA treatment in November 2004, the Veteran indicated that 
she had a private April 2004 Pap smear which was normal. 

The Veteran underwent a VA examination in March 2005, at which 
time the claims file was reviewed.  The VA 
obstetrician/gynecologist discussed the Veteran's detailed past 
obstetric history.  A 1992 Pap smear was class II with repeat 
December 1992 Pap smear revealing abnormal findings.  Thereafter, 
she underwent colposcopy and biopsies.  A pathology report showed 
condylomatous atypia with slight to moderate dysplasia.  This was 
treated with cryosurgery therapy.  Follow-up May 1993 pathology 
report revealed class III Pap smear consistent with severe 
dysplasia.  She underwent repeat colposcopy and biopsies with the 
pathology report showing condylomatous atypia and severe 
dysplasia of the cervix.  Endocervical currettings were also 
noted to be negative.  She underwent laser conization in June 
1993.  The examiner pointed out that while the pathology 
diagnosis was severe dysplasia-her gynecological surgeon used 
the term "carcinoma in situ of the cervix" as an operative 
diagnosis at the time of her laser therapy.  It was further noted 
by the VA physician that the Veteran had undergone numerous 
normal Pap smears since then.  

The Veteran also reported a history of chronic problems of pelvic 
pain, abdominal bloating, especially in the left lower quadrant, 
and irregular vaginal bleeding.  She was noted to have extensive 
workups for these symptoms including numerous ultrasounds and 
other diagnostic tests.  She also underwent a diagnostic 
laparoscopy in 1994 that revealed completely normal pelvic 
organs.  She again underwent a diagnostic laparoscopy in November 
2002 and also had a tubal ligation carried out at that time.  The 
only finding being that the operative procedure was one band of 
adhesion from omentum to anterior abdominal wall, which was 
thought to be from her previous laparoscopy.  This was easily 
lysed.  The uterus, tubes, and ovaries were all reported 
otherwise as completely normal.  The examiner further noted that 
while there had been a question in the past of a diagnosis of 
pelvic inflammatory disease, both of her laparoscopic 
examinations are noted to have been completely unremarkable.  The 
Veteran indicated that she had a Pap smear two weeks earlier 
which was normal.

In his March 2005 examination report, the VA examiner noted that 
he had reviewed the Veteran's claims file, interviewed the 
Veteran, and indicated that a pelvic examination was denied by 
the Veteran due to her prior psychologic history and aversion to 
male gynecologists.  However, his diagnoses included: history of 
severe dysplasia of the cervix, treated with laser conization 
with long-term negative follow-up; and history of recurrent 
pelvic pain, irregular bleeding, and associated pelvic symptoms 
with two completely negative laparoscopic examinations.  

In response to specific questioning as to whether carcinoma in 
situ in the cervix is a malignancy, the examiner emphasized that 
most gynecologists and pathologists still make a distinction 
between "dysplasia of the cervix," which is a pre-cancerous 
lesion and "carcinoma in situ in the cervix," which is the very 
early stage of cervical carcinoma/cancer.  In most cases the 
diagnosis and treatment may be altered based upon the distinction 
between the two, which may be subtle in some cases; but it is 
still a widely accepted approach in terms of diagnosis and 
treatment.  The gynecologist also questioned the qualifications 
of the neuro-radiologist who rendered the August 2004 opinion to 
offer such an opinion.

During VA treatment in May 2005, the Veteran indicated that she 
had a private February 2005 Pap smear and routine gynecological 
examination with normal findings. 

In an additional statement dated in July 2005, Dr. C. N. B. 
indicated that he had reviewed the VA examiner's March 2005 
report and did not see anything to make him change his previous 
opinion. 

In an April 2006 statement, a Chief in the Personal Affairs/Line 
of Duty Branch from the Department of the Army determined that 
the Veteran acquired PID and HPV due to a 1989 sexual assault 
while attending Reserve Officer Training Camp and that this 
subsequently placed her in a very high risk of acquiring cervical 
dysplasia and cervical cancer.  The Veteran was found to be in 
the line of duty for PID and HPV.  The Chief indicated in her 
statement that she had not received any communication from the 
Office of the Surgeon General, and that she had read medical 
research material and arrived at the decision based on her 
review.  It should be noted that the Chief is a lay person and 
not a medical authority.

During VA treatment in August 2006 and April 2007, the Veteran 
indicated that she had normal private Pap smears around April 
2006 and December 2006, respectively. 

In July 2008, the Board sought an independent medical opinion 
(IME) to answer the following inquiries:  1) Is there any 
evidence that the Veteran had carcinoma in situ of the exocervix 
during service or within one year thereafter?  2)  If the 
response is negative, is there evidence that the Veteran had 
carcinoma in situ of the exocervix at any time after service 
which, based on the evidence of record can be related to service 
based on continuity of symptomatology? and 3) If it is determined 
that the Veteran had carcinoma in situ of the exocervix which can 
be related to service, does she have a present identifiable 
disability as a result of that cancer, and if so, what is the 
disability?

Thereafter, the Board obtained an August 2008 opinion from an 
Associate Professor in the Department of Obstetrics and 
Gynecology at the University of Alabama-Birmingham School of 
Medicine.  This physician made findings based on his review of 
the record but did not examine the Veteran.  In his conclusions, 
he indicated that there was no evidence that the Veteran had 
carcinoma in situ of the exocervix during service or within one 
year thereafter.  The physician noted that while the 1993 
physician's operative note used the preoperative and 
postoperative diagnosis of carcinoma in situ, the supporting 
pathology reports do not support that assertion.  It was further 
noted that the May 1993 Pap smear revealed moderate to severe 
dysplasia and the subsequent May 1993 colposcopic biopsies 
revealed severe dysplasia and condylomatous atypia.  However, the 
pathologist did not describe any evidence of carcinoma in situ.  
The physician then detailed that laser conization of the cervix 
does not result in a pathologic specimen for evaluation and that 
all subsequent cervical cytology (Pap smears) had been normal.  
The physician further indicated that there was no evidence that 
the Veteran had carcinoma in situ of the exocervix at any time 
after service that could be related to service based on 
continuity of symptomatology.  It was noted that available 
records described normal cervical cytology from October 21, 1993 
to September 2002.  Finally, the physician clearly opined that 
the Veteran had no pathologic evidence of carcinoma in situ.  

Analysis

As discussed in the introduction, the claim for service 
connection for a gynecological disorder other than carcinoma in 
situ of the exocervix is being remanded for further development.  
Accordingly, the Board's decision herein is limited to 
consideration of entitlement to service connection for carcinoma 
in situ of the exocervix.  Considering the pertinent evidence of 
record in light of the above-noted legal authority, the Board 
finds that service connection is not warranted.  

Service treatment records are negative for findings of carcinoma 
in situ of the exocervix.  As described above, extensive post-
service testing has been conducted due to the Veteran's reported 
problems with chronic pelvic pain. 

The Board has considered the fact that the May 2003 private 
gynecologist's statement and the August 2004 private neuro-
radiologist's opinions note findings of residual adhesive disease 
in the pelvis and PID, respectively; however, neither of these 
physicians makes reference to a current diagnosis of carcinoma in 
situ of the exocervix.  In this regard, while, in his August 2004 
statement, Dr. C.N.B. indicated that the PID "could" be 
contributing to the Veteran's current symptomatology, he did not 
specifically identify carcinoma in situ of the exocervix; in 
fact, he concluded his August 2004 statement this way, "It is my 
opinion that this patient's lower abdominal symptoms of bloating, 
pain, irregular bleeding/periods/infections, 
diarrhea/constipation which have all been occurring since 1992 
are likely due to her service acquired PID or its sequella and/or 
secondary to her 1994 laparoscope."  

Rather, the only medical opinion which addresses the question of 
whether the Veteran has carcinoma in situ of the exocervix 
related to service is that rendered by the physician who provided 
the August 2008 IME opinion.  

The Board recognizes that a June 1993 operative report clearly 
reflects pre-operative and post-operative diagnoses of carcinoma 
in situ of the cervix; however, the August 2008 medical opinion 
was prepared by a physician with a specialty in gynecology and 
provided consistent and detailed findings to support the 
conclusion that the Veteran did not have carcinoma in situ of the 
exocervix at any time during or after service.  Further, the 
August 2008 IME specialist provided comprehensive findings, 
supported by clearly-stated rationale, after reviewing the 
extensive service and post-service records.  The Board finds this 
opinion dispositive of the question of whether the Veteran has 
carcinoma in situ of the exocervix which was incurred in or 
aggravated by service, as the physician's findings were based on 
a review of the claims file and consideration of the Veteran's 
history.  In addition, the physician provided a rationale for his 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 
Vet. App. 467, 470- 71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) opinion on the 
specific question of whether the Veteran has carcinoma in situ of 
the exocervix that is etiologically related to service weighs 
against the claim for service connection. As such, the Veteran is 
not entitled to service connection for a right or left shoulder 
disability.

Moreover, the Board points out that, despite the pre and post-
operative diagnoses rendered in June 1993, the August 2008 IME 
specialist specifically opined that the Veteran did not have 
carcinoma in situ of the exocervix during service or within one 
year thereafter.  He specifically discussed the diagnoses in the 
1993 operative note, but indicated that the contemporaneous 
pathology reports did not support such diagnoses.  The IME 
specialist clearly stated that there was no pathologic evidence 
of carcinoma in situ.  This specialist's opinion is supported by 
the opinion of the March 2005 VA examiner, who indicated that 
most gynecologists and pathologists still make a distinction 
between dysplasia of the cervix and carcinoma in situ of the 
cervix and commented that, while the gynecologic surgeon used the 
term carcinoma in situ of the cervix as an operative diagnosis, 
the pathology diagnosis was severe dysplasia.  Based on the 
foregoing, the Board finds that the weight of the medical 
evidence is against the rebuttable presumption of service 
incurrence afforded to certain chronic diseases, to include 
malignant tumors.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Board has also considered the medical articles submitted by 
the Veteran in support of her claim.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, 
the treatise evidence which has been submitted by the Veteran is 
general in nature and does not specifically relate to the facts 
and circumstances surrounding her particular case.

The Board has determined that competent and persuasive medical 
evidence indicates that the Veteran does not have carcinoma in 
situ of the exocervix.  Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  Hence, in the absence of proof of 
carcinoma in situ of the exocervix (and, if so, of a nexus 
between that disability and service), there can be no valid claim 
for service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the Veteran's and her representative's 
assertions; however, none of this evidence provides a basis for 
allowance of the claim.  Laypersons, such as the Veteran and her 
representative, are generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  While the Veteran may report on the symptoms of 
her claimed disability; the evidence of record does not contain a 
current diagnosis of carcinoma in situ of the exocervix.

For the foregoing reasons, the claim for service connection for 
carcinoma in situ of the exocervix must be denied.  In arriving 
at the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for carcinoma in situ of the 
exocervix is denied.  


REMAND

The Board's review of the claims file reveals that further action 
on the claim remaining on appeal is warranted.  

As an initial matter, while the March 2002, February 2005, and 
July 2006 VCAA letters advised the Veteran of the information and 
evidence necessary to substantiate her claim for service 
connection for carcinoma in situ of the exocervix, in light of 
the broadening of the claim to include a claim for service 
connection for a gynecological disorder other than carcinoma in 
situ of the exocervix, she should be furnished VCAA notice 
regarding the expanded claim.  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  In his May 2003 letter, Dr. G.K.S. stated 
that the Veteran had a laparoscopy performed over the last month 
which revealed some residual adhesive disease in the pelvis.  No 
record of an April 2003 laparoscopy is associated with the claims 
file.  While it is unclear whether the Veteran actually underwent 
laparoscopy in April 2003, in light of her July 2004 testimony 
that she had undergone two laparoscopies (the reports of February 
1994 and November 2002 laparoscopies are currently associated 
with the claims file), the May 2003 letter from Dr. G.K.S. 
nevertheless suggests that she did, in fact, have a more recent 
laparoscopy.  Moreover, while records of VA treatment as recently 
as April 2008 reflect normal findings on private Pap smears, the 
actual records of the Veteran's recent private gynecological 
treatment have not been associated with the claims file.  The 
Board highlights that an October 2008 report of private 
neurological treatment indicated that the Veteran underwent 
endometrial ablation in September 2008.  The most recent records 
of private gynecological treatment currently associated with the 
claims file are dated in November 2002.  Accordingly, on remand, 
the AMC/RO should attempt to obtain all outstanding records of 
private gynecological treatment.  

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  

As discussed above, the Veteran was diagnosed with PID in May 
1992.  In August 2004, Dr. C.N.B. opined that the Veteran had PID 
and that her lower abdominal symptoms, which had been occurring 
since service, were all likely due to her service acquired PID.  
He added that she had adhesions removed during a laparoscope 
procedure in 2002 and that it was likely that such adhesions were 
due to a 1994 laparoscopic procedure for PID.  Despite his 
opinion, in March 2005, the VA examiner indicated that, while 
there had been a question of a diagnosis of PID in the past, the 
Veteran's laparoscopic examinations in 1994 and 2002 were 
completely unremarkable.  Dr. C.N.B. did not examine the Veteran 
and the March 2005 VA examiner did not perform a pelvic 
examination, although both reviewed the medical records.    

Dr. G.K.S. indicated in May 2003 that the Veteran had some 
residual adhesive disease in the pelvis, and that the etiology of 
this might be from PID.  While this opinion suggests that the 
Veteran may have a current gynecological disorder related to 
service, it is simply too speculative to establish a nexus.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  

Given the above-described evidence, the Board finds that VA 
examination and medical opinion as to the relationship, if any, 
between any current gynecological disorder other than carcinoma 
in situ of the exocervix and service, based on full consideration 
of the Veteran's documented medical history and assertions, and 
supported by stated rationale, is needed to resolve the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A.  Considering the 
Veteran's March 2005 refusal of pelvic examination in light of 
her psychologic history and aversion to male gynecologists, the 
examination should be performed by a female physician, if 
possible.   

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises her of 
the information and evidence necessary to 
substantiate her claim for service 
connection for a gynecological disorder 
other than carcinoma in situ of the 
exocervix.  This notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, which 
treated her for a gynecological disorder 
other than carcinoma in situ of the 
exocervix.  Of particular interest are 
records of private gynecological treatment 
since November 2002, to include the report 
of any laparoscopy performed around April 
2003.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any gynecological disorder other than 
carcinoma in situ of the exocervix.  The 
examination should be performed by a female 
physician.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case. A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current gynecological disorder 
other than carcinoma in situ of the 
exocervix.  In regard to any such diagnosed 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
gynecological disorder was incurred or 
aggravated as a result of active service.  
The examiner should review the claims file 
prior to the evaluation. A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


